      Case 4:19-cv-00078-MW-CAS Document 13 Filed 03/08/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION



DOMINIQUE DANIELS,                     CASE NO.: 4:19-CV-00078-MW-CAS
                                       FLA BAR NO.: 0539211
      Plaintiff,

vs.

WAL-MART STORES EAST LP,

     Defendant.
__________________________________/

            REPORT OF THE PARTIES’ PLANNING MEETING

      The Parties jointly request a modification to the deadlines in the Court’s

Initial Scheduling Order (Doc. 5) for this action as set forth below.

1.    The following persons conferred in compliance with this Court’s order:

      Jim Garrity, representing the Plaintiff

      Diane M. Longoria, representing the Defendant

2.    Initial Disclosures. The parties will complete by March 25, 2019 the initial
      disclosures required by Rule 26(a)(1).

3.    Discovery Plan. The Parties propose this discovery plan:

      (a)    Discovery will be needed on these subjects:

             All issues raised by the pleadings.

      (b)    Fact discovery shall be completed by December 1, 2019.
     Case 4:19-cv-00078-MW-CAS Document 13 Filed 03/08/19 Page 2 of 4



     (c)   The maximum number of interrogatories and the dates on which
           responses are due will be governed by the Federal Rules of Civil
           Procedure.

     (d)   The maximum number of requests for admission and the dates on
           which responses are due will be governed by the Federal Rules of
           Civil Procedure.

     (e)   The maximum number of depositions by each party and limits on the
           length of depositions will be governed by the Federal Rules of Civil
           Procedure.

     (f)   Plaintiffs’ expert disclosures and reports shall be due June 1, 2019.
           Defendant’s expert disclosures and reports shall be due by July 1,
           2019. Rebuttal expert reports, if any, by August 1, 2019.

     (g)   Parties shall supplement their discovery responses pursuant to Rule
           26(e) in a reasonable time after supplementation becomes necessary,
           but no supplementation may occur less than 35 days prior to the close
           of discovery.

4.   Other Items:

     (a) The Parties do not request a meeting with the Court before entry of a
           subsequent scheduling order.

     (b) The Parties do not request specific dates for a pretrial conference.

     (c)   The Parties propose that the last date to amend pleadings or to join
           parties shall be June 1, 2019.

     (d)   The Parties propose that the deadline to file dispositive motions shall
           be 21 days after the close of discovery, with response due 21 days
           after the filing of the dispositive motion to which the response is
           directed.

     (e)   The Parties discussed settlement and will continue to discuss the
           possibility of settlement as this case continues.

                                         2
Case 4:19-cv-00078-MW-CAS Document 13 Filed 03/08/19 Page 3 of 4



(j)   The parties request a trial be set on or after February 1, 2020.

(k)   The parties have conferred regarding the issue of Magistrate Judge
      jurisdiction and do not request Magistrate Judge jurisdiction.

(l)   Other Matters:

      The parties have discussed issues relating to disclosure or discovery of
      electronically stored information (“ESI”). One or more of the parties
      anticipate the disclosure or discovery of ESI in this case; and the
      parties agree:

      (i)     Disclosure or production will be limited to data reasonably
              available to the Parties in the ordinary course of business or if
              data beyond what is reasonably available to the Parties in the
              ordinary course of business the Parties will discuss the
              anticipated scope, cost and time required for its disclosure or
              production, and who will bear the cost;
      (ii)    The Parties will discuss potential locations, databases and
              custodians of potentially relevant ESI, including but not limited
              to email, as well as the ways in which potential relevant ESI
              may be adequately and efficiently searched (e.g., search term
              protocols, computer assisted review, etc.)
      (iii)   ESI will be produced in its native format or in reasonably
              usable form; however, Excel, Access, or other databases
              available to the Parties in the ordinary course of business will
              be produced in native form;
      (iv)    The Parties have discussed preservation of potentially
              discoverable data and information and custodians; and
      (v)     The Parties intend for Fed. R. Evid. 502(b) to govern the
              standards for inadvertent production of privileged materials.




                                    3
      Case 4:19-cv-00078-MW-CAS Document 13 Filed 03/08/19 Page 4 of 4




Dated: March 8, 2019.

Respectfully submitted,

/s/ Jim Garrity, Esq.                    /s/ Diane M. Longoria, Esq.
Jim Garrity, Esq. [FBN 539211]           Diane M. Longoria, Esq. [FBN 755834]
jim@mattoxlaw.com                        diane.longoria@qpwblaw.com
MARIE A. MATTOX, P.A.                    QUINTAIROS, PRIETO, ETC
310 East Bradford Road                   114 E Gregory St FL 2
Tallahassee, FL 32303                    Pensacola FL 32502-4970
Telephone: (850) 383-4800                Telephone: (850) 434-6490
Facsimile: (850) 383-4801                Facsimile: (850) 434-6491

Attorneys for Plaintiff                  Attorneys for Defendant


4837-5396-8499, v. 1
DANIELS v. WAL-MART STORES, INC.




                                     4
